The defendant claimed under a patent issued fifty years ago: Beginning at a hickory, standing not far from the river; thence down the river a certain course and distance. The course ran obliquely from the river, leaving between it and the river the triangular piece of land now sued for.
By the Court. When a deed, patent, or grant describes a boundary from a certain point down a river, creek, or the like, mentioning also course and distance, should the latter be found not to agree with the course of the river creek, etc., it ought to be disregarded, and the river considered the true boundary.
Verdict for the defendant.
NOTE. — See the cases referred to in the note, Bradford v. Hill,2 N.C. 22, and the note to Person v. Roundtree, ante, 69.
Cited: Cherry v. Slade, 7 N.C. 86.
(91)